Exhibit 10.1
MAKO Surgical Corp.
2008 LEADERSHIP CASH BONUS PLAN

     
Purpose of the Plan:
  The MAKO Surgical Corp. 2008 Leadership Cash Bonus Plan is designed to
attract, retain and motivate management-level employees by providing meaningful
annual cash incentives. Capitalized terms set forth herein are defined in the
“Definitions” section below.
 
   
Administration:
  The Committee shall administer and interpret this Plan. The Committee shall
also have the sole authority to establish such rules and regulations, not
inconsistent with the provisions of this Plan, as it deems necessary or
desirable for the proper administration of the Plan and shall make such
determinations and interpretations under and in connection with this Plan as it
deems necessary or desirable, including without limitation the determination of
the Distribution Date and the Scorecard Percentage, Target Bonus Percentages and
Baseline Percentages to be used to calculate Bonuses for the Plan Year.
 
   
 
  This Plan, and all such rules, regulations, determinations and interpretations
of the Committee, shall be binding on the Company and all Participants and upon
their legal representatives, heirs, beneficiaries, successors and assigns and
upon all other persons claiming under or through any of them.
 
   
Participants:
  Each active, full-time management-level employee of the Company, in good
standing, as determined by the Committee, on the Measurement Date (except as
specifically provided below under the caption, “Termination of Employment;
Death; Disability”) whose Employment Start Date preceded October 1 of the Plan
Year may participate in this Plan. The Committee, in its discretion, will
determine, on a case-by-case basis, the eligibility of management-level
employees to participate in this Plan who are hired during the fourth quarter of
the Plan Year.
 
   
Determination of Bonus Awards:
  After the Measurement Date, the Committee will review the Scorecard to
determine, for purposes of awarding Bonuses under this Plan, whether the Company
attained the minimum Scorecard Percentage.
 
   
 
  If the Company has attained the minimum Scorecard Percentage for the Plan
Year, a Bonus shall be awarded to each Participant. The amount of the Bonus
shall be calculated by multiplying that Participant’s Base Salary by the
applicable Target Bonus Percentage (as described below).
 
   
 
  If the Company has attained a Scorecard Percentage that falls in between the
minimum and maximum Scorecard Percentages, so that the Target Bonus Percentage
must be prorated, the amount of the Bonus to be awarded to each Participant
shall be calculated by multiplying that Participant’s Base Salary by the
applicable Actual Bonus Percentage.
 
   
Target Bonus Percentages:
  Target Bonus Percentages are the minimum and maximum percentages of Base
Salary established by the Committee that will apply for the Plan Year at each
Management Level.
 
   
 
  Unless otherwise determined by the Committee, if a Participant moves to a
higher Target Bonus Percentage level during the Plan Year, that Participant’s
Target Bonus Percentage will be reset at the higher level for the entire Plan
Year. If a Participant moves to a lower Target Bonus Percentage level during the
Plan Year, that Participant’s Target Bonus Percentage will be reset at the lower
level for the entire Plan Year.

 

 



--------------------------------------------------------------------------------



 



     
Termination of Employment; Death; Disability:
  No Bonus will be paid to any individual who is not a Participant on both the
Measurement Date and the Distribution Date, except if due to death or
disability, unless otherwise specifically agreed by the Board or the Committee.
 
   
 
  Any Participant who dies or becomes Permanently Disabled during the Plan Year
will be paid a Bonus (if and to the extent awarded under this Plan) based upon
the actual Base Salary paid to the Participant from the beginning of the Plan
Year through the date of retirement, death or Permanent Disability. Any such
Bonus will be paid on the Distribution Date.
 
   
Payment of Bonus Awards:
  Bonus awards for the Plan Year will be paid in cash to a Participant (or to
his or her beneficiary, in the event of death) on the Distribution Date, which
will occur on or before March 15, 2009.
 
   
 
  Except in the event of death, no benefit payable under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any such attempted action shall be void and
no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or former
Participant.
 
   
Absence of Liability:
  A member of the Board or the Committee or any officer of the Company shall not
be liable for any act or inaction hereunder, whether of commission or omission.
 
   
Funding of Plan:
  The Company shall not be required to fund or otherwise segregate any cash or
any other assets that may at any time be paid to Participants under this Plan.
This Plan shall constitute an “unfunded” plan of the Company. The Company shall
not, by any provision of this Plan, be deemed to be a trustee of any property,
and any rights of a Participant or former Participant shall be limited to those
of a general unsecured creditor.
 
   
Withholding:
  The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any withholding obligations it may have under federal,
state or local income or other tax laws. The Company shall have no liability for
any tax imposed on a Participant as a result of amounts paid or payable to the
Participant under this Plan.
 
   
Amendment, Suspension or Termination of Plan:
  In the sole discretion of the Committee or the Board, this Plan, or any of its
provisions, may from time to time be amended, suspended or terminated in whole
or in part, and if suspended or terminated, may be reinstated.
 
   
No Right to Bonus or Continued Employment:
  Neither the establishment of the Plan nor the provision for or payment of any
amounts hereunder, nor any action of the Company, the Board or the Committee in
respect of this Plan, shall be held or construed to confer upon any person any
legal right to receive, or any interest in, a Bonus under this Plan, or any
legal right to be continued in the employ of the Company or of any Company
subsidiary or affiliate. The Company expressly reserves any and all rights to
discharge a Participant in its sole discretion, without liability to any person,
entity or governing body under this Plan or otherwise.
 
   
Successors and Assigns:
  This Plan shall be binding upon the Company’s successors and assigns.
 
   
Governing Law:
  All questions pertaining to the construction, regulation, validity and effect
of the provisions of this Plan shall be determined in accordance with the laws
of the State of Florida without regard to its conflict of law provisions.
 
   
Headings and Captions:
  The headings and captions of sections of this Plan are for convenience of
reference only and are not intended to qualify the meaning of any section.
 
   
Definitions:
  “Actual Bonus Percentage” means, for a Participant for the Plan Year, the
percentage derived by multiplying the applicable Baseline Percentage by the
Scorecard Percentage.

 

 



--------------------------------------------------------------------------------



 



     
 
  “Baseline Percentage” means, for the Plan Year, the percentage allocated to
each Management Level if the Company were to attain 100% of the performance
goals set forth in the Scorecard.
 
   
 
  “Base Salary” for any Participant means the annual base salary as of the
Measurement Date, prorated for the number of business days that the Participant
actually worked during the Plan Year. Base Salary does not include any expense
reimbursements, relocation payments, other incentive or variable compensation or
bonuses or similar one-time or extraordinary payments.
 
   
 
  “Board” means the Company’s Board of Directors.
 
   
 
  “Bonus” means a Participant’s actual bonus awarded, or to be awarded, for the
Plan Year.
 
   
 
  “Committee” means the Compensation Committee of the Board.
 
   
 
  “Company” or “MAKO” means MAKO Surgical Corp. or any subsidiary designated by
the Committee as participating in and subject to this Plan.
 
   
 
  “Distribution Date” refers to the date on which Bonus awards are paid out to
each Participant.
 
   
 
  “Employment Start Date” means the first business day on which a Participant is
a regular employee of the Company in accordance with the Company’s payroll.
 
   
 
  “Management Level” refers to the Company’s tiered management levels consisting
of Level A: CEO and Senior Vice Presidents; Level B — Vice Presidents; Level C —
Directors; Level D — Managers; and other positions with equivalent authority and
decision-making ability at each such level. Each Participant shall have a
Management Level designated on file with the Company’s Human Resources
Department.
 
   
 
  “Measurement Date” means December 31, 2008.
 
   
 
  “Participant” means a full-time, active Management-Level employee of the
Company in good standing.
 
   
 
  “Permanent Disability” means that a Participant has become permanently
disabled under any policy of disability income insurance then in force covering
Company employees.
 
   
 
  “Plan” means this MAKO Surgical Corp. 2008 Leadership Cash Bonus Plan.
 
   
 
  “Plan Year” means the calendar year beginning January 1, 2008 and ending
December 31, 2008.
 
   
 
  “Scorecard” refers to the Company’s 2008 Metrics Scorecard that was adopted by
the Board for purposes of determining whether and to what extent the defined
business objectives of the Company were attained during 2008 and that was
approved by the Committee for purposes of determining compensation matters.
 
   
 
  “Scorecard Percentage” refers to the percentage of the performance goals set
forth in the Scorecard that the Company attained for the Plan Year.
 
   
 
  “Target Bonus Percentage” means, for a Participant for the Plan Year, the
percentage of Base Salary that the Participant is eligible to earn for the Plan
Year.

Approved by the Committee as of July 21, 2008.

 

 